Citation Nr: 1531481	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  10-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975.

This case came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision rendered by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, a hearing was held before the undersigned at the RO.

In January 2014, the Board issued a decision which, in relevant part, denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court granted a joint motion for partial remand (JMPR) of the claims of entitlement to left ear hearing loss and tinnitus.  [The Veteran did not pursue the claim of entitlement to right ear hearing loss.]  The matter is again before the Board subsequent to that remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2015 JMPR, the Court determined that the December 2009 VA examination was inadequate.  In particular, the Court determined that examiner failed to adequately explain the rationale for his negative etiological opinions.  The Court indicated, specifically, that the VA examiner failed to explain the significance to his opinion of the normal audiometric testing at the Veteran's discharge and failed to address the significance, if any, of the in-service advancement in hearing impairment demonstrated on audiometric testing.  The Court also noted that more recent case law dictates that the examiner should indicate "whether tinnitus is as likely as not a symptom associated with hearing loss."  See Fountain v. McDonald, 27 Vet.App. 258, 275 (Feb. 9, 2015) (discussing correlation between hearing loss and tinnitus and the need for medical opinions to address any medical connection between the two where both are diagnosed); see also VA Fast Letter 08-10 (Apr. 17, 2008) ("[i]f hearing loss is also present, the audiologist must provide an opinion about the association of tinnitus to hearing loss"); VA Training Letter 10-02 at F.5.b.1. ("If the examiner states that tinnitus is a symptom that is associated with [service-connected] hearing loss, the tinnitus should be service connected and separately evaluated...").

Given the terms of the JMPR and the state of the record, the Board must remand this matter to the RO/AMC for the purpose of obtaining an adequate nexus opinion.  In addition, the Veteran must have the opportunity to submit additional evidence and argument regarding his claim.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional development deemed necessary, the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed, if possible, by the examiner who examined the Veteran in the December 2009 (a new examination is not required, unless the prior examiner is not available or it is deemed needed).  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any necessary testing should be accomplished.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's left ear hearing loss is etiologically related to his active service?

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's tinnitus is etiologically related to his active service?

The examiner should assume that the Veteran did experience in-service acoustic trauma.  

The examiner should specifically comment on any audiometry results in the service records indicating hearing loss or threshold shifts during the Veteran's active service.  In addition, the examiner should explain the significance, if any, of the normal audiometric testing at the Veteran's discharge.  In this regard, the examiner should be aware that an opinion based solely on a normal audiometric discharge examination is inadequate.

The examiner also must discuss the connection, if any, between the Veteran's left ear hearing loss and his tinnitus.  Specifically, the examiner should indicate whether tinnitus is as likely as not a symptom associated with hearing loss.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.
 
2. After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




